        Case 6:20-cv-00029-SEH Document 9 Filed 06/19/20 Page 1 of 7



CHAD C. SPRAKER                              David K. W. Wilson, Jr.
Assistant U.S. Attorney                      MORRISON, SHERWOOD, WILSON &
U.S. Attorney’s Office                       DEOLA
901 Front Street, Suite 1100                 401 North Last Chance Gulch
Helena, MT 59626                             Helena, MT 59601
Phone: (406) 457-5270                        (406) 442-3261
FAX: (406) 457-5130                          (406) 443-7294 (Fax)
Email: chad.spraker@usdoj.gov                kwilson@mswdlaw.com

MARK STEGER SMITH                            ATTORNEY FOR PLAINTIFF
Assistant U.S. Attorney
U.S. Attorney=s Office
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 247- 4667
FAX: (406) 657- 6058
Email Address:
mark.smith3@usdoj.gov

ATTORNEYS FOR DEFENDANT

             IN THE UNITED STATES DISTRICT COURT
        FOR THE DISTRICT OF MONTANA, HELENA DIVISION

MONTANA ENVIRONMENTAL
INFORMATION CENTER,                             Cause No.: CV 20-29-H-SEH

                    Plaintiff,

       v.                                               JOINT
                                                   DISCOVERY PLAN
UNITED STATES DEPARTMENT
OF ENERGY,

                    Defendant.


      Pursuant to this Court’s Order of May 12, 2020 (Doc. 8) the parties in this

proceeding have met and conferred to discuss the matters set forth in the Court’s

                                         1
           Case 6:20-cv-00029-SEH Document 9 Filed 06/19/20 Page 2 of 7



Order and hereby set forth a proposed Joint Discovery Plan. Montana

Environmental Information Center (“MEIC) filed its Complaint against Defendant

United States Department of Energy (“DOE”) on April 9, 2020, alleging violations

of the Freedom of Information Act, 5 U.S.C. § 552 et seq. (the “FOIA”). In

particular, MEIC alleges that DOE failed to timely respond and produce records

responsive to MEIC’s FOIA request. DOE filed its answer on May 12, 2020.

      This joint discovery plan proposes a rolling production of FOIA documents

estimated to be complete or or before September 30, 2020, with a period of 90-

days thereafter for the parties to attempt to resolve any remaining issues in the

litigation.1 The deadlines proposed below are accordingly largely to take effect if

the rolling production and negotiation period does not result in resolution of all

issues herein.

      1.      Amendments to Pleadings:

      July 30, 2020.

      2.      Rolling Production of Documents

      DOE shall produce “rolling” monthly productions of records responsive to

MEIC’s FOIA request. The first production occurred on June 5, 2020. Unless

good cause exists, rolling monthly productions shall continue until DOE has


1
 This district employed a similar case management plan in Buffalo Field
Campaign v. United States Department of Agriculture et al., CV 18-31-M-DLC.
(D. Mont.) to resolve a FOIA complaint.

                                          2
           Case 6:20-cv-00029-SEH Document 9 Filed 06/19/20 Page 3 of 7



produced all non-exempt records to MEIC resulting from a reasonably adequate

search for responsive records. At this time, the parties estimate that monthly

productions will continue until September 30, 2020. The parties will work

cooperatively in the event additional time is required to complete the production

phase of the case.

      3.      Negotiations to resolve any FOIA exemptions and attorney’s fees

      After DOE has finished producing records responsive to MEIC’s FOIA

request, the parties shall engage in good faith to resolve any disputes concerning

records withheld, either in part or in full, by DOE pursuant to the FOIA’s nine

disclosure exemptions. The parties shall also discuss resolving MEIC’s claim to

reasonable attorneys’ fees and costs incurred in bringing this litigation. The parties

agree that this negotiation period should last no more than 90 days, unless there is

mutually agreed good cause to expand it.

      Additional deadlines should the parties’ fail to reach a resolution:

      4.      Expert Disclosures:

      Neither party anticipates retaining or needing experts in this matter.

///

///




                                           3
           Case 6:20-cv-00029-SEH Document 9 Filed 06/19/20 Page 4 of 7



      5.      Close of Discovery2:

      April 2, 2021

      6.      Certification of Administrative Record:

      Copies of the FOIA requests, agency responses to the FOIA requests,

administrative FOIA appeal documents, and any additional FOIA documents

released after the filing of this case, will be filed and bates numbered

consecutively. The parties will seek to agree upon the contents of this record.

DOE will file this record with the Court no later than one week after the close of

discovery (which is proposed as April 2, 2021) making the joint record due on or

before April 9, 2021. In addition to the joint record the Federal agency defendants

will file any supplemental Vaughn Indexes on or before April 2, 2021.

      7.      Motions:

      The parties propose a staggered briefing schedule on cross motions for

summary judgment. All motions other than motions for summary judgment shall

be fully briefed on or before June 25, 2021. The proposed summary judgment

schedule is as follows:



      2
       Discovery is not favored in FOIA cases. Hardy v. U.S. Dep't of Def., No.
CV-99-523-TUC-FRZ, 2001 WL 34354945, at *4 (D. Ariz. Aug. 27, 2001). Most
FOIA cases not resolved by settlement are decided by the district court on
summary judgment. See Animal Legal Def. Fund v. U.S. Food & Drug Admin.,
836 F.3d 987, 989 (9th Cir. 2016).


                                           4
           Case 6:20-cv-00029-SEH Document 9 Filed 06/19/20 Page 5 of 7



              a.    DOE will file an opening brief in support of a motion for

      summary judgment, statement of undisputed facts and any declarations in

      support by May 14, 2021.

              b.    MEIC will file a combined response brief and brief in support

      of plaintiffs’ cross motion for summary judgment, statement of undisputed

      facts, statement of genuine issues and any declarations in support by June 4,

      2021.

              c.    DOE’s combined response to MEIC’s summary judgment and

      reply brief in support of DOE’s motion for summary judgment, and

      statement of genuine issues will be due by June 25, 2021.

              d.     MEIC’s final reply brief in support of plaintiffs’ cross motion

      for summary judgment shall be filed by July 9, 2021.

      8.      Attorney’s Conference:

      August 27, 2021

      9.      Filing of Proposed Pretrial Order3:

      September 10, 2021

///


3
 “[I]f there are genuine issues of material fact in a FOIA case, the district court
should proceed to a bench trial or adversary hearing.” Animal Legal Def. Fund v.
U.S. Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016).



                                          5
  Case 6:20-cv-00029-SEH Document 9 Filed 06/19/20 Page 6 of 7



DATED this 19th day of June 2020.

                       KURT ALME
                       United States Attorney


                       /s/ Chad C. Spraker
                       Assistant U.S. Attorney
                       Attorney for Defendant


                       MORRISON SHERWOOD WILSON & DEOLA

                       /s/ David K. W. Wilson, Jr.
                       Attorney for Plaintiff




                                6
        Case 6:20-cv-00029-SEH Document 9 Filed 06/19/20 Page 7 of 7



                         CERTIFICATE OF SERVICE

     I hereby certify that on the 19th day of June, 2020, a copy of the foregoing
document was served on the following person by the following means.

       1, 2 CM/ECF
            Hand Delivery
            U.S. Mail
            Overnight Delivery Service
            Fax
            E-Mail

1. Clerk of Court                            2. David K.W. Wilson, Jr.
                                             MORRISON, SHERWOOD, WILSON,
                                             & DEOLA, PLLP
                                             401 N. Last Chance Gulch
                                             P.O. Box 557
                                             Helena, Montana 59624
                                             (406) 442-3261 – Phone
                                             (406) 443-7294 – fax
                                             kwilson@mswdlaw.com
                                             Attorneys for Plaintiff


                                      /s/ Chad C. Spraker
                                      Assistant U.S. Attorney
                                      Attorney for Defendant




                                         7
